Citation Nr: 1035179	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  00-11 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for a headache disorder.  

2.  Entitlement to service connection for a jaw disorder.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.   

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a stomach condition.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975 and 
again from October 1980 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision which denied the 
Veteran's attempt to reopen the claim for service connection for 
a psychiatric condition.  In February 2003, the Board reopened 
the claim for service connection for an acquired psychiatric 
disorder and remanded the claim for further development.  

This matter also arises from an August 2007 rating action that 
denied service connection for headaches and a jaw condition.  The 
RO also denied the Veteran's petition to reopen the claim for 
service connection for a stomach condition.  The Veteran appealed 
this decision.  

The issues of entitlement to service connection for a psychiatric 
condition and whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
stomach condition being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





(CONTINUED NEXT PAGE)


FINDINGS OF FACT

1.  A disability manifested by chronic headaches was not shown in 
service or for many years thereafter; and, there is no competent 
and credible evidence associating the Veteran's current headaches 
to his active service.  

2.  There is no credible or competent evidence that the Veteran 
has a current diagnosis of chronic disability of the jaw at any 
time during the appeals process.  


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107(b) (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  A jaw disorder was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

As to the claims for service connection for headaches and a jaw 
condition, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2006 that fully addressed 
all notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

With respect to the Dingess requirements, in November 2006, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claims. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Service, VA, private, and Social Security Administration records 
have been associated with the claims file.  No additional records 
have been identified that have not been obtained.

The Veteran was not provided with an examination in this case.  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  With respect to the third factor, the types of 
evidence that "indicate" that a current disorder "may be 
associated" with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  Id.  Further, in deciding 
to remand the issue for a medical nexus opinion, the Board notes 
that the Federal Circuit upheld the determination that a VA 
medical examination is not required as a matter of course in 
virtually every veteran's disability case involving a nexus 
issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
(distinguishing cases where only a conclusory generalized 
statement is provided by the veteran, in which case an 
examination may not be required).  

Here, with respect to the Veteran's claim of service connection 
for a jaw disorder, the record is absent any competent evidence 
of a current disability of the jaw.  There is no indication that 
the Veteran has a jaw disability.  Indeed, aside from his bare 
reference to having a jaw disability, the Veteran has neither 
identified the disability or symptoms related to his jaw.  

As for his claim for service connection for headaches, the Board 
recognizes that the Veteran has been diagnosed as having chronic 
headaches.  He also asserts that his he has experienced his 
headache disability since active service, which he is competent 
to state.  However, aside from his personal statements, the 
record is silent for complaints, treatment, or diagnosis of 
chronic headaches until many years post-service.  Moreover, and 
more importantly, the Board does not find the Veteran to be a 
credible historian.  As will be discussed in greater detail 
below, the record is replete with findings that cause the Board 
to seriously question his veracity.  The Court has held, in 
circumstances similar to these, where the supporting evidence of 
record consists only of lay statements, that VA is not obligated, 
pursuant to section 5103A(d), to provide an appellant with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (finding no prejudicial error in the Board's statement 
of reasons and bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that such 
an opinion would substantiate the appellant's claim because there 
was no evidence, other than his own lay assertion, that 
'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims of service connection since 
it could not provide evidence of a past event.  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore, 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has 
been offered a hearing in this case, and he declined.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim. Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

The Veteran asserts that service connection is warranted for 
headaches and a jaw condition based upon incurrence in service.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim. 38 C.F.R. § 3.102 (2009).

Headaches

Service treatment records are negative for findings of 
complaints, treatment, or diagnosis of chronic headaches.  
 
After service, the first evidence of headaches was in 1987, in a 
January 1993 VA outpatient treatment report.  Thereafter, the 
Veteran has complained of chronic headaches, but the medical 
evidence has never shown that the headaches were incurred in or 
aggravated by active service.  No medical evidence of record has 
associated the Veteran's headaches to service.  The only evidence 
that has associated the headaches to service was the Veteran's 
statements.   

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1991).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

As noted, the Veteran argues that he has been experiencing 
chronic headaches since his active service.  He is clearly 
competent to make such a statement.  However, competency does not 
amount to credibility.   In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  In determining whether 
statements submitted by an appellant are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Board does not find that the Veteran's lay statements 
of experiencing chronic headaches since service to be credible.  
First, as indicated, his service treatment records are silent 
with respect to chronic headaches.  There is also no evidence of 
post-service treatment for headaches until 7 years after 
discharge.  The Board notes that it may, and will, consider in 
its assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999).  Indeed, the Board places significant weight on treatment 
records dated in 1993 that specifically note that the Veteran 
stated that the onset of his headaches occurred in 1989.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
claimant).  Moreover, the fact that the Veteran first filed a 
claim for service connection for headaches in 2008, 25 years 
after leaving his second term of service and filing claims for a 
stomach condition and a psychiatric condition, causes the Board 
to question the Veteran's current assertion that he has 
experienced chronic headaches since service.  Put another way, 
had the Veteran been suffering from chronic headaches since 
service, one would naturally think he would have presented a 
claim for service connection when he filed his earlier claims.   
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that weighs 
against the claim).  

Thus, barring a finding other than lay statements linking the 
Veteran's headaches to service, service connection for headaches 
is not warranted.  

Jaw Disorder

The claim for service connection for a jaw condition must also 
fail.  

Here, absent the Veteran's personal statements, there is no 
evidence that he currently suffers from a disability of the jaw.  
Consideration has been given to the Veteran's statements 
asserting that he had a jaw condition in service which he claims 
has resulted in a chronic jaw condition presently.  He is 
competent to report symptoms such as jaw pain.  However, he is 
not competent to diagnose a disability of the jaw.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494- 95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2009) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).

Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service- connected disease or injury to 
cases where such incidents have resulted in a disability). "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board notes the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, and that a claimant may be granted service connection 
even though the disability resolves prior to adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In 
this case, however, there is no medical evidence of a disability 
of the jaw at any time during the period under appellate review.  
Moreover, it bears noting, that a VA general medical examination 
as recent as November 2002 indicated that the Veteran's mouth was 
within normal limits.  No disability of the jaw was noted.  

Thus, since the evidence does not show that he presently has the 
disorder, there is no basis upon which to grant service 
connection.  Therefore, service connection for a jaw disorder is 
not warranted.  


ORDER

Service connection for a chronic headache disorder is denied.  

Service connection for a jaw disorder is denied.  


REMAND

The Veteran's claim for a psychiatric disorder was reopened in 
2003.  He contends that service connection is warranted for a 
psychiatric disorder based upon service incurrence.  

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In determining whether a medical 
examination be provided or medical opinion obtained, there are 
four factors to consider: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated with 
service; and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Here, there is evidence that the Veteran was seen in-service for 
complaints of nervousness.  There is also evidence showing that 
the Veteran was diagnosed as having schizophrenia and/or 
depressive neurosis as early as March 1977, which is 
approximately two years post-service.  The Veteran has also 
claimed that he has experienced chronic psychiatric disability 
since service.  A medical examination and opinion is therefore 
needed regarding any link between the Veteran's service and 
psychiatric condition.  

Additionally, he is attempting to reopen the claim for service 
connection for a stomach condition based upon new and material 
evidence.  Service connection for a stomach condition was denied 
in August 1977.  He received notice of the denial in 
September 1977 and no appeal was made within one year of the 
notice of denial.  The appeal then became final.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that VCAA requires, in the context of a claim to reopen 
on the basis of new and material evidence, that VA examine the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes the type of evidence and information 
that would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Failure to provide this 
notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).

The Veteran was not informed in a November 2006 VCAA letter of 
the bases for the denial of the prior claim of service connection 
for a stomach condition in accordance with Kent.  In that regard, 
based on the statements made by the Veteran, it is unclear 
whether he has actual knowledge of the evidence needed to reopen 
his claim.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
psychiatric examination with an etiology 
opinion, in connection with this claim.  
The claims folder must be made available to 
the examiner in conjunction with the 
examination. 

The examiner should identify any and all 
current psychiatric disorders.  The 
examiner should indicate whether it is at 
least as likely as not (50 percent or 
more probability), that the Veteran's 
acquired psychiatric disorder had its (a) 
onset in service, (b) occurred within one 
year of service separation, (c) is the 
result of service, (d) or if the 
psychiatric disorder was incurred in or 
aggravated by his second period of active 
duty.  

The opinion is to be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the examiner cannot provide an 
opinion without resorting to mere 
speculation, such should be stated with 
supporting rationale.

2.  The RO/AMC must ensure that it has 
complied with the ruling in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), with 
regard to advising the claimant of what 
evidence would substantiate his application 
to reopen his claim of service connection 
for a stomach condition.  

3.  Then readjudicate the issues of service 
connection for a psychiatric disorder and 
whether new and material evidence has been 
submitted to reopen the claim for service 
connection for a stomach disorder.   If the 
benefits sought on appeal are not granted, 
he and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case, to include the 
appropriate laws and regulations, to 
include secondary service connection for 
the psychiatric condition, and should be 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


